            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONDRE M. CHISOM,                  :
   Petitioner                      :
                                   :            No. 1:21-cv-773
          v.                       :
                                   :            (Judge Rambo)
BARRY SMITH, et al.,               :
    Respondents                    :

                                ORDER

     AND NOW, on this 12th day of July 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2254 (Doc. No. 1) is DENIED;

     2.    A certificate of appealability SHALL NOT ISSUE; and

     3.    The Clerk of Court is directed to CLOSE the above-captioned case.


                                   s/ Sylvia H. Rambo
                                   United States District Judge
